Citation Nr: 1719740	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headaches, as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1960 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for head trauma with headaches and difficulty with memory and residuals of cervical disc removal with fusion, partial hemilaminectomy.  A claim for service connection for head trauma, severe neck pain, severe headaches, difficulty with memory, and degenerative disc disease was received in July 2005.

In September 2012, August 2015, and April 2016, the Board remanded the issues on appeal for additional development.  Pursuant to the September 2012 Board remand instructions, the complete service treatment records were obtained and associated with the claims file.  A VA examination was conducted in March 2013.  Pursuant to the August 2015 Board remand instructions, additional VA treatment records were obtained and associated with the claims file.  An addendum VA medical opinion was obtained in September 2015.  Pursuant to the April 2016 Board remand instructions, addendum VA medical opinions were obtained in May 2016 and January 2017.  

The Board finds that the March 2013 VA examination report and September 2015, May 2016, and January 2017 VA medical opinions, taken together, are thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).           

In April 2016, the Board bifurcated the issue of service connection for traumatic brain injury (TBI) into two separate issues - entitlement to service connection for a TBI residuals, to include cognitive impairment and headaches, on a direct basis (as directly incurred in service) and entitlement to service connection for headaches as secondary to a service-connected disability.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  

In April 2016, the Board denied service connection for TBI residuals, to include cognitive impairment and headaches, on a direct service connection basis.  As such, the theory of direct service connection with respect to the issue of service connection for headaches will not be further discussed.  The Board remanded the issue for service connection for headaches as secondary to a service-connected disability, finding this issue was inextricably intertwined with the issue of service connection for a cervical spine disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As discussed above, the development instructed by the prior Board remand orders is complete, and the issues of service connection for a cervical spine disorder and service connection for headaches as secondary to a service-connected disability are ready for appellate disposition.   

In May 2012, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas (Travel Board hearing).  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed cervical spondylosis, status post fusion and arthritis, and headaches. 

2.  The Veteran sustained an in-service head injury.  

3.  Symptoms of the cervical spine disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's cervical spine disabilities first manifested many years after service separation and are not causally or etiologically related to active service. 

5.  There is no service-connected primary cervical spine disability upon which secondary service connection for headaches may be granted.

6.  The Veteran's headaches were not caused or chronically worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  Cervical spine disabilities, including cervical spondylosis, status post fusion and arthritis, were not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Headaches are not secondary to a service-connected disability.  38 U.S.C.A.	 §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in September 2005, prior to the initial adjudication of the claims in June 2006.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and VA and the Veteran's respective duties for obtaining evidence.  Although the notice letter did not address the rating criteria or effective date provisions that are pertinent to the claims, such error was harmless given that service connection for a cervical spine disorder and headaches is being denied; hence, no rating or effective date will be assigned with respect to the claimed disabilities.  Dingess/Hartman, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination and medical opinion reports, copies of the July 2011 decision review officer (DRO) and May 2012 Board hearing transcripts, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2005, February 2006, and March 2013.  Addendum VA medical opinions were obtained in September 2015, May 2016, and January 2017.  The Board finds that the March 2013 VA examination report and addendum VA medical opinions, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The March 2013 VA examiner personally interviewed and examined the Veteran, including eliciting a history and provided opinions with supporting rationale.  The VA examiner who prepared the addendum VA medical opinion reports reviewed the claims file and provided opinions with supporting rationale.  

The Veteran and his spouse testified at a hearing before the Board in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating any current disabilities back to the events that happened in service.  

As the Veteran and his spouse presented evidence of symptoms of the current cognitive impairment and neck disabilities, testimony as to the onset of the reported symptoms and in-service neck injury, and there is additionally medical evidence reflecting on the etiology of the claimed cervical spine disabilities and headaches, there is no overlooked, missing, or outstanding evidence that might substantiate these claims.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With respect to the issue of service connection for a cervical spine disorder, in this case, the Veteran has been diagnosed with cervical spine arthritis, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  See March 2013 VA examination report.  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R.		 § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, in April 2016, the Board denied service connection for headaches on a direct service connection basis.  See 38 C.F.R. § 3.303(a).  For this reason, the direct service connection theory will not be further discussed in the current Board decision.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016) (Board decisions are final when issued).  Further, headaches are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  

With respect to the issue of service connection for headaches as secondary to a service-connected disability, as pertinent here, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for a Cervical Spine Disorder

The Veteran essentially contends that he injured his head and neck during service when, while removing weapons from an aircraft in 1970, he stood up from a stooped position under the wing and struck his head on the underside of the wing, rendering him unconsciousness or semi-conscious.  The Veteran reported that this was followed by headaches and neck pain.  See e.g., October 2005 and April 2006 written statements, May 2009 substantive appeal; see also July 2011 DRO and May 2012 Board hearing transcripts.  In a January 2016 written statement, the representative contended that the Veteran's cervical spine disorder is the direct result of the in-service head injury.

First, the evidence of record demonstrates that the Veteran has current diagnosed cervical spine disabilities.  The March 2013 VA examination report notes diagnoses of cervical spondylosis, status post fusion, and arthritis.  The evidence of record reflects that the Veteran has undergone multiple cervical spine surgeries beginning in 1984.  

Next, after review of all the lay and medical evidence of record, the Board finds that the evidence demonstrates a head injury during service.  As noted above, the Veteran has reported that, while removing weapons from an aircraft during service, he stood up from a stooped position under the wing and struck his head on the underside of the wing, which rendered him unconsciousness or semi-conscious.  The Veteran reported that this was followed by a headache and neck pain.  The Board finds the Veteran's competent account of this in-service head injury to be credible.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the current diagnosed cervical spine disabilities were not incurred in-service, and may not be presumed to be incurred therein.  As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  To the extent the Veteran's cervical spine disabilities are manifested by arthritis, the evidence does not show that symptoms of arthritis were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  

Other than the 1970 head/neck injury (that was not noted on the service treatment record, but which the Board has found occurred based on the Veteran's statements), service treatment records do not indicate any in-service complaints, findings, diagnosis, or treatment of any neck disorder.  September 1964, March 1969, and March 1973 periodic physical examination reports note that the Veteran's neck was clinically normal.  On a March 1969 report of medical history, the Veteran denied history of a head injury.  At the March 1975 service separation physical, the Veteran's neck was found to be clinically normal.  Review of the March 1975 report of medical history at the time of service separation reflects that the Veteran endorsed a history of hay fever, broken bones, rupture/hernia, painful or "trick" shoulder or elbow, and recurrent back pain, while also denying a history of a head injury.  

The Board finds that the Veteran's in-service history of symptoms (i.e., endorsing multiple orthopedic symptoms, while not endorsing neck pain and denying history of a head injury) is more contemporaneous to service, and is more consistent with the other contemporaneous lay reports of medical history and service treatment record notations and findings, so is of more probative value than the more recent assertions made many years after service separation for compensation purposes stating that he had chronic neck pain in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a cervical spine disorder during service.  38 C.F.R. § 3.303(b).     

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a cervical spine disorder since service separation.  A June 1984 private treatment record notes that the Veteran reported discomfort in the left shoulder blade radiating into the left upper brachium beginning in February 1984.  No known injury or provocation was noted and the Veteran was treated with cervical traction and medication.  A May 1984 EMG report noted findings consistent with C6 and C7 nerve root irritation in the left side.  A May 1984 private treatment record notes that the Veteran was diagnosed with herniated nucleus pulposus, C5-6 and underwent an anterior cervical disc removal.   

The first recorded symptomatology of a cervical spine disorder is found in 1984, approximately nine years after service separation.  This multi-year gap between treatment and service is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The evidence also includes the Veteran's statements asserting continuity of symptoms.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson,		 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms of neck pain because this requires only personal knowledge as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Throughout the course of this appeal, the Veteran reported chronic and continuous symptoms of neck pain that began during active service and continued to present.  See October 2005 and April 2006 written statements, May 2009 substantive appeal; see also April and May 2009 private medical opinion reports.  The Board finds that the Veteran's more recent accounts of chronic neck symptoms during service and continuously since service separation, while competent, are inconsistent with and outweighed by the other, more contemporaneous lay and medical evidence of record, so are not credible.  Post-service records show reported histories of the onset of cervical spine symptoms at different times.  

A June 1984 private treatment record (over nine years after service0 notes discomfort in the left shoulder blade radiating into the left upper brachium beginning in February 1984 with no known injury or provocation.  In an October 2003 letter, Dr. R.S. noted that the Veteran reported having problems involving his neck that began sometime in 1985 at which time he had significant pain involving the arms and shoulders.  An April 2011 VA treatment record notes that the Veteran denied experiencing any cognitive or physical sequelae following the 1970 head injury when he stood up under a plane and hit his head on a wing.   

Conversely, April and May 2009 private medical opinion reports from Dr. D.H. note that the Veteran reported chronic neck pain since 1970 following the in-service head injury.  A February 2006 VA examination report notes that the Veteran speculates that the in-service neck injury has something to do with the current surgical neck findings.    

The approximate dates of onset of symptoms reported by the Veteran are very inconsistent.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).    

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his more recent recollections and statements made after the claim for service connection to be of lesser probative value than the earlier, more contemporaneous histories, some of which were made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

In addition, as discussed above, the first notation of symptomatology potentially related to a cervical spine disorder was in 1984, approximately nine years after service separation; therefore, a cervical spine disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 38 C.F.R. §§ 3.307, 3.309 do not apply.  

Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the weight of the evidence is against presumptive service connection.

The Board further finds that the weight of the competent evidence demonstrates that the current cervical spine disabilities are not otherwise related to active service.  While the Veteran experienced a head/neck injury during service, in-service injury does not mandate that service connection be granted.  Rather the in-service injury must be shown to have at least as likely as not caused the current disabilities.

In an April 2009 private treatment record, Dr. D.H. notes that the Veteran's history is consistent with a cervical injury early in life and opined that the cervical spine disability could have been secondary to the Veteran hitting his head on an airplane during service.  In a May 2009 written statement, Dr. D.H. opined that it is likely and probable that the in-service head injury that knocked the Veteran out and caused cervical pain, which the Veteran reported began after the injury and continued to present, is likely related to the continued degenerative disease that necessitated surgery.  Dr. D.H. based his opinions on the Veteran's reported history that he had cervical spine pain since he hit his head in an airplane accident during service in Vietnam.  It is not clear what, if any, service records Dr. D.H. had access to in determining the severity of the in-service injury when rendering this opinion or what Dr. D.H. relied on for the basis of the opinion other than the Veteran's lay statements.

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  As discussed in detail above, the Board finds that the Veteran's more recent accounts that he had chronic neck symptoms during service or continuously since service separation, while competent, are not credible.  

The April and May 2009 private medical opinions from Dr. D.H. are based, at least in part, on the inaccurate factual predicate that the Veteran had continuous symptoms of neck pain since the in-service head injury.  See Reonal v. Brown,	 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board finds that the April and May 2009 private medical opinion reports from Dr. D.H. are inadequate with respect to the question of direct service connection.  As such, the April and May 2009 private medical opinions will not be further discussed.

The Veteran has contended throughout the course of this appeal that his current cervical spine disabilities were caused by the in-service head injury.  See e.g., May 2009 substantive appeal, January 2016 written statement from the representative.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson,	 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The  Board finds that, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as cervical spondylosis, status post fusion, and arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  Spondylosis and arthritis are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders.  The etiology of the Veteran's current cervical spine disabilities is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no cervical spine symptoms for years after service, and shows denial of such symptoms at service separation.

Additionally, the symptoms of cervical spine pain overlap with other disorders.  To differentiate pain attributable to arthritis or spondylosis from pain due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of spine pain, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  In this case, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the current cervical spine disabilities, which includes arthritis.  Based on the above, the Board finds the Veteran is not competent to provide an opinion of nexus between the current cervical spine disabilities and service, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

Further, while noting the Veteran's history of hitting his head on an airplane wing during service and that lack of supportive information in the record did not negate the reported history, the March 2013 VA examiner opined that it was less likely than not that the current cervical spine disabilities were related to the in-service injury.  The VA examiner opined that the preponderance of the evidence did not support a significant injury that caused a chronic neck disorder.  The VA examiner noted that there was no suggestion of a chronic neck disorder in the service treatment or personnel records, but rather the Veteran was noted to be quite functional and capable.  The VA examiner noted that the evidence of record repeatedly indicates that the neck pain began in 1984 and that spondylosis is common after age 35.  

In a September 2015 VA medical opinion, a VA examiner opined that the cervical spine disorder was less likely than not incurred in or caused by the in-service head injury.  The VA examiner noted that there was no history of chronic neck pain in the service treatment records and denied a history of a head injury at the March 1975 service separation physical examination.  The VA examiner noted that the Veteran did not mention neck pain at service separation, although he did report left shoulder and back pain.  The VA examiner noted that there were no medical records available showing complaints of a neck disorder until 1984.  The VA examiner noted that the Veteran had been a professional jeweler since service separation and it would be expected that he would repeatedly look down on his job, flexing his neck forward.

In the September 2015, May 2016, and January 2017 addendum VA medical opinions, the VA examiner addressed the April and May 2009 private medical opinions from Dr. D.H. (that the Board has found inadequate, as discussed above).  The VA examiner noted that there is no evidence that a severe cervical injury occurred in service and the available medical records contradict the assertion relied upon by Dr. D.H. that the Veteran had cervical pain ever since the in-service injury as there is no record of cervical pain or other cervical disorder on the separation physical examination report, even though he complained of pain in other areas.  The VA examiner further opined that even during the cervical spine disorder that led to cervical surgery in 1984, the Veteran presented with arm pain, not neck pain.  The VA examiner noted that it is very unlikely that the Veteran sustained a severe neck injury in 1970, but had no complains of neck pain over the next five years and a normal spine exams five years later.     

The March 2013 VA examiner based the opinion on review of the medical records, interview of the Veteran, and a thorough physical examination.  The VA examiner who prepared the September 2015, May 2016, and January 2017 addendum VA medical opinions reviewed the claims file, including the lay and medical evidence and pertinent radiographic findings.  The VA examiners had the requisite medical expertise to render medical opinions regarding the etiology of the claimed cervical spine disabilities and had sufficient facts and data on which to base conclusions.  Further, the VA examiners addressed the Veteran's assertions of a relationship between the cervical spine disabilities and the in-service head injury.  The Board finds the March 2013 VA examination report and September 2015, May 2016, and January 2017 VA medical opinion reports to be highly probative.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the cervical spine disabilities were not incurred in active service; therefore, service connection must also be denied on a direct basis.  The Board finds that the weight of the evidence demonstrates that the Veteran's cervical spine disabilities, including cervical spondylosis, status post fusion and arthritis, were not incurred in active service, and may not be presumed to have been incurred therein.  As the weight of the evidence is against the claim under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Headaches

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  While the Veteran has not specifically contended that the headaches are related to a service-connected disability, as discussed in the April 2016 Board remand, there was some evidence that the headaches may be related to the cervical spine disorder (which the Board remanded for additional development in April 2016 and has since denied above).  See e.g., November 2005 VA examination report.  

As discussed in detail above, service connection for a cervical spine disorder has been denied; therefore, it cannot serve as the basis of a grant of service connection for headaches.  See 38 C.F.R. § 3.310(a).  Further, while the Veteran is service connected for posttraumatic stress disorder (PTSD), tinnitus, bilateral hearing loss, and erectile dysfunction, the Veteran has not contended and the evidence does not indicate that the headaches were caused or permanently worsened (aggravated) by any of these service-connected disabilities.  

As such, secondary service connection is not warranted whether or not the Veteran's headaches were caused or aggravated by the cervical spine disabilities; therefore, the claim for service connection for headaches as secondary to a service-connected disability must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted.  As the Veteran has no service-connected disability that may have caused or aggravated the headaches, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for cervical spine disabilities, including cervical spondylosis, status post fusion, and arthritis, is denied.

Service connection for headaches, as secondary to a service-connected disability, is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


